  Case 16-30713       Doc 50   Filed 08/16/19 Entered 08/19/19 09:51:26                Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:      16-30713
Tariq Mohammed Ahmed                          )
                                              )                Chapter: 7
                                              )
                                                               Honorable Pamela S. Hollis
                                              )
                                              )                Will
               Debtor(s)                      )

                           ORDER MODIFYING THE AUTOMATIC STAY

        THIS CAUSE coming to be heard on the motion of Guidance Residential, LLC, a secured
creditor herein, for relief from the automatic stay, the Court having jurisdiction over the subject matter
and due notice having been given; and the Court finding that the mortgage held by said creditor is in
default and that the security interest of said creditor is not adequately protected:

WHEREFORE, IT IS HEREBY ORDERED:
(1) Pursuant to 11 U.S.C. Section 362(d), that Guidance Residential, LLC its principals, agents,
successors and/or assigns is granted relief from the automatic stay provisions of 11 U.S.C. Section
362(a) by modifying said stay to permit them to pursue all non bankruptcy remedies and work out
options as to the property commonly known as 587 Norman Road, Bolingbrook, Illinois 60440.

(2) Rule 4001(a)(3) is waived and Guidance Residential, LLC may immediately enforce and implement
this order granting relief from the automatic stay



                                                           Enter:


                                                                      Honorable Pamela S. Hollis
Dated: August 16, 2019                                                United States Bankruptcy Judge

 Prepared by:
 Karl Meyer ARDC#6220397
 Codilis & Associates, P.C.
 15W030 North Frontage Road, Suite 100
 Burr Ridge, IL 60527
 (630) 794-5300
